Title: From Alexander Hamilton to Timothy Pickering, 11 February 1781
From: Hamilton, Alexander
To: Pickering, Timothy


                        
                            Sir
                            Hd Qrs Feby 11th 81
                        
                        There are probably a good many dispatches for Head Quarters in the Post Office at Fish Kill, some of which it
                            may be of great importance should not be delayed. The general therefore desires (as he takes it for granted the ferry at
                            Newburgh is not practicable) that you will send a trusty person to pass the river at the nearest place above and go to
                            Fish Kill for the letters and returns as soon as possible by the same route if a more direct does not offer. You will also
                            be pleased to instruct the Qr Mr General at Fish Kill whenever the post arrives to apply to Mr Loudon for the letters for Head
                            Quarters and forward them by the nearest practicable route. This is only meant during the continuance of the uncertain
                            state of the River.
                        I send you a line for Mr Loudon to be forwarded by your messenger. I am truly Dr Sir Yr most Obedt 
                        
                            A. Hamilton
                            Aide De Camp
                        
                        
                            We shall issue the order concerning the irregular stopping of forage.
                            You will please to send for five sticks of Mohan of the colour of the inclosed & six dozen small
                                button molds. The General wants these tomorrow morning.
                        

                    